DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed February 16, 2022.  Claims 1-4 are currently pending.

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed February 16, 2022, with respect to abstract and title have been fully considered and are persuasive.  The objections of the abstract and title has been withdrawn. 
Claims 1-4 are still allowable for the same reasons as stated in Office Action dated January 14, 2022.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an optical encoder as claimed comprising: a scale having a periodic scale pattern provided along a measurement direction; a head that faces the scale and displaces relative to the scale along the measurement direction, the head comprising: a light more specifically in combination with an analysis region extractor that extracts a sine wave signal of at least one period from the sine wave signal of the image formed by the first lens, to serve as a first analysis region, and extracts a sine wave signal of the same number of periods as the number of periods of the first analysis region from the sine wave signal of the image formed by the second lens, to serve as a second analysis region; a signal combiner that, based on an inter-regional distance which is the distance from a first end of the first analysis region to a first end of the second analysis region, uses the sine wave signal of the second analysis region to generate a sine wave signal that extends to the first end of the first analysis region such that the generated sine wave signal overlaps with the sine wave signal of the first analysis region, and combines the sine wave signal of the first analysis region with the generated sine wave signal that is based on the sine wave signal of the second analysis region; and a displacement amount calculator that calculates an amount of relative displacement between the scale and the head based on the sine wave signal that is combined by the signal combiner.
Claims 2 and 3 are allowed because of their dependency on claim 1.
In regards to claim 4, the prior art of record individually or in combination fails to teach a calculation method for an optical encoder that includes a scale having a periodic scale pattern provided along a measurement direction, a head that faces the scale and displaces relative to the scale along the measurement direction, the head including a light source that emits light toward the scale, an image capturer that captures an image of the light from the light source that arrives via the scale, and a lens array that is arranged between the scale and the image capturer, wherein the lens array includes a first lens that forms an image that arrives via the scale pattern on the image capturer, and a second lens arrayed parallel to the first lens along the measurement direction and that forms an image that arrives via the scale pattern on the image capturer as claimed, the method comprising: generating a respective sine wave signal from the image formed by the first lens and the image formed by the second lens, which are captured by the image capturer; more specifically in combination with extracting a sine wave signal of at least one period from the sine wave signal of the image formed by the first lens, to serve as a first analysis region, extracting a sine wave signal of the same number of periods as the number of periods of the first analysis region from the sine wave signal of the image formed by the second lens, to serve as a second analysis region; using, based on an inter-regional distance which is the distance from a first end of the first analysis region to a first end of the second analysis region, the sine wave signal of the second analysis region to generate a sine wave signal that extends to the first end of the first analysis region such that the generated sine wave signal overlaps with the sine wave signal of the first analysis region; combining the sine wave signal of the first analysis region with the generated sine wave signal that is based on the sine wave signal of the second analysis region; and calculating an amount of relative displacement between the scale and the head based on the combined sine wave signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER D BENNETT/Examiner, Art Unit 2878